DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2007/0211437 to Liao et al. (“Liao”), which discloses:
a securing arrangement for securing at least one component 12 to an appliance 5, comprising:
a securing element 21 which is deformable in regions and is configured for substantially play-free and at least one of a positive-locking or a non-positive locking connection of the at least one component to the appliance;
wherein the securing element comprises a plate 22;
wherein the securing element has weakened regions 23 and deformation zones between at least one peripheral, unweakened receiving region and at least one pressure and centering region 21 resting on a surface of the component;
wherein the at least one component is arranged on a receiving region of the appliance;
wherein a plurality of spacers 6 extend from the receiving region of the appliance to below the height of the surface of the at least one component.
However, the prior art is lacking a teaching, suggestion, or motivation to modify ____ such that: the at least one unweakened receiving region of the securing element is configured as a plate and is configured to be braced against the spacers by utilizing screws such that the deformation zones are deformed and the pressure and centering region resting on the surface of the at least one component fixes the component to the appliance in at least one of a positive-locking or a non-positive locking connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                                                                                                                                                                                                                               
2/7/2022